Exhibit 10.8

 

EDISON INTERNATIONAL

2008 EXECUTIVE SURVIVOR BENEFIT PLAN

 

Effective

January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE

   1

ARTICLE 1 DEFINITIONS

   1

ARTICLE 2 BENEFITS

   2

ARTICLE 3 BENEFICIARY DESIGNATION

   3

ARTICLE 4 CONDITIONS RELATED TO BENEFITS

   3

4.1 Nonassignability

   3

4.2 No Right to Assets

   4

4.3 Protective Provisions

   4

4.4 Incapacity

   4

ARTICLE 5 PLAN ADMINISTRATION

   4

5.1 Plan Interpretation

   4

5.2 Limited Liability

   4

ARTICLE 6 AMENDMENT OR TERMINATION OF PLAN

   5

6.1 Authority to Amend or Terminate

   5

6.2 Limitations

   5

ARTICLE 7 CLAIMS AND REVIEW PROCEDURES

   5

7.1 Claims Procedure

   5

7.2 Dispute Arbitration

   6

ARTICLE 8 MISCELLANEOUS

   7

8.1 Participation in Other Plans

   7

8.2 Forfeiture

   7

8.3 Successors

   7

8.4 Employment Not Guaranteed

   7

8.5 Gender, Singular and Plural

   8

8.6 Captions

   8

8.7 Validity

   8

8.8 Waiver of Breach

   8

8.9 Applicable Law

   8

8.10 Notice

   8

8.11 Statutes and Regulations

   8

 

-i-



--------------------------------------------------------------------------------

EDISON INTERNATIONAL

2008 EXECUTIVE SURVIVOR BENEFIT PLAN

Effective January 1, 2008

PREAMBLE

The purpose of this Plan is to provide survivor benefits to surviving spouses or
other designated Beneficiaries of Eligible Employees of participating Affiliates
of EIX.

ARTICLE 1

DEFINITIONS

Capitalized terms in the text of the Plan are defined as follows:

Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.

Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a “controlled group of corporations” within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
Executives in the Plan.

Beneficiary means the person or persons or entity designated as such in
accordance with Article 3 of the Plan.

Board means the Board of Directors of EIX.

Bonus means the amount awarded to the Eligible Employee by the Employer pursuant
to the terms of the Executive Incentive Compensation Plan, the 2007 Performance
Incentive Plan or a successor plan governing annual executive bonuses, before
reductions for deferrals under the EIX 2008 Executive Deferred Compensation
Plan.

Code means the Internal Revenue Code of 1986, as amended.

EIX means Edison International.

Eligible Employee means an Executive of an Affiliate.

Employer means the Affiliate employing the Eligible Employee.



--------------------------------------------------------------------------------

Executive means an employee of an Affiliate who is designated an Executive by
the CEO of that Affiliate or who is elected as a Vice President or officer of
higher rank by the board of that Affiliate or by the Board of EIX.

Plan means the EIX 2008 Executive Survivor Benefit Plan.

Salary Rate means the annualized basic rate of pay as fixed by the Employer
(excluding bonuses, special awards, commissions, severance pay, and other
non-regular forms of compensation).

Senior Officer means (i) the CEO, President, Executive Vice President, Senior
Vice President or elected Vice President of EIX and its Affiliates and (ii) any
other Affiliate employee designated by the Administrator to be a Senior Officer
for purposes of the Plan.

Separation from Service occurs when an Eligible Employee dies, retires, or
otherwise has a termination of employment from the Employer that constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder.

Total Annual Compensation means for Senior Officers the sum, rounded to the next
highest thousand dollars, of (1) the Salary Rate at the time of the officer’s
death and (2) the Salary Rate multiplied by the percentage of salary that is the
average of the three highest percentages of salary represented by Bonuses
awarded for the past five completed calendar years, except that if the officer
has been an Executive of an Affiliate for fewer than three completed calendar
years, the highest percentage among Bonuses awarded will be used, or if the
officer has not yet been awarded a Bonus, the target Bonus percentage will be
used.

ARTICLE 2

BENEFITS

The benefit paid under the Plan is a death benefit payable in a lump sum to an
Eligible Employee’s designated Beneficiary upon the death of the Eligible
Employee prior to his or her Separation from Service for reasons other than
death.

For the Beneficiary of a Senior Officer, the intended net benefit amount after
taxes is one times the officer’s Total Annual Compensation. For the Beneficiary
of an Eligible Employee who is not a Senior Officer, the intended net benefit
amount after taxes is one times the employee’s Salary Rate immediately prior to
his or her death. For purposes of calculating the gross amount of the benefit,
the maximum marginal federal income tax rate in effect on the date of the
Eligible Employee’s death and the maximum marginal income tax rates in effect on
the date of the Eligible Employee’s death for any



--------------------------------------------------------------------------------

state and local income taxes applicable in the tax jurisdiction where the
Eligible Employee resided immediately prior to his or her death, will be used.

Notwithstanding the foregoing, with respect to Eligible Employees who were
Senior Officers during any portion of 2007 or Executives as of December 31,
1994, and who had not previously elected to decline participation in the
Executive Disability and Survivor Benefit Program, the intended net benefit
amount is two times the officer’s Total Annual Compensation.

ARTICLE 3

BENEFICIARY DESIGNATION

The Eligible Employee will have the right, at any time, to designate any person
or persons or entity as Beneficiary (both primary and contingent) to whom
payment under the Plan will be made in the event of the Eligible Employee’s
death. The Beneficiary designation will be effective when it is submitted in
writing to the Administrator during the Eligible Employee’s lifetime on a form
prescribed by the Administrator.

The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of an Eligible
Employee subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary, and unless in the case of marriage the Eligible
Employee’s new spouse has previously been designated as a Beneficiary. The
spouse of a married Eligible Employee must consent in writing to any designation
of a Beneficiary other than the spouse.

If an Eligible Employee fails to designate a Beneficiary as provided above, or
if the Beneficiary designation is revoked by marriage, divorce, or otherwise
without execution of a new designation, or if every person designated as
Beneficiary predeceases the Eligible Employee, then the Administrator will
direct the distribution of the benefits to the Eligible Employee’s estate. If a
primary Beneficiary dies after the Eligible Employee’s death but prior to
completion of the distribution of benefits under this Plan, and no contingent
Beneficiary has been designated by the Eligible Employee, any remaining payments
will be made to the primary Beneficiary’s Beneficiary, if one has been
designated, or to the Beneficiary’s estate.

ARTICLE 4

CONDITIONS RELATED TO BENEFITS

4.1 Nonassignability

The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner whatsoever. These benefits will be exempt from the claims of
creditors of the Eligible Employee or any Beneficiary or other claimants and
from all orders, decrees, levies, garnishment or executions against the Eligible
Employee or any Beneficiary to the fullest extent allowed by law.



--------------------------------------------------------------------------------

4.2 No Right to Assets

The benefits paid under the Plan will be paid from the general funds of the
Employer, and any Beneficiary will be no more than unsecured general creditors
of the Employer with no special or prior right to any assets of the Employer for
payment of any obligations hereunder. The Beneficiary will have no claim to
benefits from any other Affiliate.

4.3 Protective Provisions

The Eligible Employee will cooperate with the Administrator by furnishing any
and all information requested by the Administrator, in order to facilitate the
payment of benefits hereunder, taking such physical examinations as the
Administrator may deem necessary and signing such consents to insure or taking
such other actions as may be requested by the Administrator. If the Eligible
Employee refuses to cooperate, the Administrator and the Employer will have no
further obligation under the Plan.

4.4 Incapacity

If any person entitled to payments under this Plan is, in the opinion of the
Administrator or its designee, incapacitated and unable to use such payments in
his or her own best interest, the Administrator or its designee may direct that
payments (or any portion) be made to that person’s legal guardian or
conservator, or that person’s spouse, as an alternative to payment to the person
unable to use the payments. The Administrator or its designee will have no
obligation to supervise the use of such payments, and court-appointed
guardianship or conservatorship may be required.

ARTICLE 5

PLAN ADMINISTRATION

5.1 Plan Interpretation

The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. All decisions of the Administrator will be final and
binding.

5.2 Limited Liability

Neither the Administrator, nor any of its members or designees, will be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan.



--------------------------------------------------------------------------------

ARTICLE 6

AMENDMENT OR TERMINATION OF PLAN

6.1 Authority to Amend or Terminate

The Administrator will have full power and authority to prospectively modify or
terminate this Plan, and the Administrator’s interpretations, constructions and
actions, including any determination of the amount or recipient of the payment
to be made, will be binding and conclusive on all persons for all purposes.
Absent the consent of the Eligible Employee, however, the Administrator will in
no event have any authority to modify this section. However, no such amendment
or termination will apply to any person who has then qualified for or is
receiving benefits under this Plan.

6.2 Limitations

In the event of Plan amendment or termination which has the effect of
eliminating or reducing a benefit under the Plan, the benefit payable on account
of a deceased Eligible Employee will not be impaired.

ARTICLE 7

CLAIMS AND REVIEW PROCEDURES

7.1 Claims Procedure

(a) The Administrator will notify a Beneficiary (or person submitting a claim on
behalf of the Beneficiary) (a “claimant”) in writing, within 90 days after his
or her written application for benefits, of his or her eligibility or
noneligibility for benefits under the Plan. If the Administrator determines that
a claimant is not eligible for benefits or full benefits, the notice will set
forth (1) the specific reasons for the denial, (2) a specific reference to the
provisions of the Plan on which the denial is based, (3) a description of any
additional information or material necessary for the claimant to perfect his or
her claim, and a description of why it is needed, and (4) an explanation of the
Plan’s claims review procedure and other appropriate information as to the steps
to be taken if the claimant wishes to have the claim reviewed. If the
Administrator determines that there are special circumstances requiring
additional time to make a decision, the Administrator will notify the claimant
of the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional 90-day period.

(b) If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the



--------------------------------------------------------------------------------

pertinent documents. The Administrator will notify the claimant of its decision
in writing within the 60-day period, stating specifically the basis of its
decision, written in a manner calculated to be understood by the claimant and
the specific provisions of the Plan on which the decision is based. If, because
of the need for a hearing, the 60-day period is not sufficient, the decision may
be deferred for up to another 60-day period at the election of the
Administrator, but notice of this deferral will be given to the claimant. In the
event of the death of the Beneficiary, the same procedures will apply to the
Beneficiary’s Beneficiaries.

7.2 Dispute Arbitration

Notwithstanding the foregoing, because it is agreed that time will be of the
essence in determining whether any payments are due to a claimant under this
Plan, a claimant may, if he or she desires, submit any claim for payment under
this Plan to arbitration. This right to select arbitration will be solely that
of the claimant and the claimant may decide whether or not to arbitrate in his
or her discretion. The “right to select arbitration” is not mandatory on the
claimant, and the claimant may choose in lieu thereof to bring an action in an
appropriate civil court. Once an arbitration is commenced, however, it may not
be discontinued without the mutual consent of both parties to the arbitration.
During the lifetime of the Beneficiary only he or she can use the arbitration
procedure set forth in this section.

Any claim for arbitration may be submitted as follows: if a claimant has
submitted a request to be paid under this Plan and the claim is finally denied
by the Administrator in whole or in part, such claim may be filed in writing
with an arbitrator of the claimant’s choice who is selected by the method
described in the next four sentences. The first step of the selection will
consist of the claimant submitting a list of five potential arbitrators to the
Administrator. Each of the five arbitrators must be either (1) a member of the
National Academy of Arbitrators located in the State of California or (2) a
retired California Superior Court or Appellate Court judge. Within one week
after receipt of the list, the Administrator will select one of the five
arbitrators as the arbitrator for the dispute in question. If the Administrator
fails to select an arbitrator within one week after receipt of the list, the
claimant will then designate one of the five arbitrators for the dispute in
question.

The arbitration hearing will be held within seven days (or as soon thereafter as
possible) after the picking of the arbitrator. No continuance of said hearing
will be allowed without the mutual consent of the claimant and the
Administrator. Absence from or nonparticipation at the hearing by either party
will not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator’s discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.

The arbitrator’s award will be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing.



--------------------------------------------------------------------------------

In the event the arbitrator finds that the Administrator or the Employer has
breached this Plan, he or she will order the Employer to pay to the claimant
within two business days after the decision is rendered the amount then due the
claimant, plus, notwithstanding anything to the contrary in this Plan, an
additional amount equal to 20% of the amount actually in dispute. This
additional amount will constitute an additional benefit under this Plan. The
award of the arbitrator will be final and binding upon the parties.

The award may be enforced in any appropriate court as soon as possible after its
rendition. The Administrator will be considered the prevailing party in a
dispute if the arbitrator determines (1) that neither the Administrator nor the
Employer has breached this Plan and (2) the claim by the claimant was not made
in good faith. Otherwise, the claimant will be considered the prevailing party.
In the event that the Administrator is the prevailing party, the fee of the
arbitrator and all necessary expenses of the hearing (excluding any attorneys’
fees incurred by the Administrator) including the fees of a stenographic
reporter, if employed, will be paid by the losing party. In the event that the
claimant is the prevailing party, the fee of the arbitrator and all necessary
expenses of the hearing (including all attorneys’ fees incurred by the claimant
in pursuing his or her claim and the fees of a stenographic reporter, if
employed) will be paid by the Administrator.

ARTICLE 8

MISCELLANEOUS

8.1 Participation in Other Plans

The Eligible Employee will continue to be entitled to participate in all
employee benefit programs of the Employer as may, from time to time, be in
effect.

8.2 Forfeiture

The payments to be made pursuant to the Plan require the Eligible Employee to
devote substantially all of his or her time, skill, diligence and attention to
the business of the Employer and not to actively engage, either directly or
indirectly, in any business or other activity adverse to the best interests of
the business of the Employer. Any breach of these conditions will result in
complete forfeiture of benefits under the Plan, and EIX and the Employer will
have no further liability therefor.

8.3 Successors

The rights and obligations of each Employer under the Plan will inure to the
benefit of, and will be binding upon, the successors and assigns of the
Employer.

8.4 Employment Not Guaranteed

Nothing contained in the Plan nor any action taken hereunder will be construed
as a contract of employment or as giving any Eligible Employee any right to
continue in employment with the Employer or any other Affiliate.



--------------------------------------------------------------------------------

8.5 Gender, Singular and Plural

All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.

8.6 Captions

The captions of the articles and sections of the Plan are for convenience only
and will not control or affect the meaning or construction of any of its
provisions.

8.7 Validity

If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.

8.8 Waiver of Breach

The waiver by EIX or the Administrator of any breach of any provision of the
Plan by the Eligible Employee will not operate or be construed as a waiver of
any subsequent breach by the Eligible Employee.

8.9 Applicable Law

The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.

8.10 Notice

Any notice or filing required or permitted to be given to the Administrator
under the Plan will be sufficient if in writing and hand-delivered, or sent by
first class mail to the principal office of EIX, directed to the attention of
the Administrator. The notice will be deemed given as of the date of delivery,
or, if delivery is made by mail, as of the date shown on the postmark.

8.11 Statutes and Regulations

Any reference to a statute or regulation herein shall include any successor to
such statute or regulation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EIX has adopted this Plan effective the 1st day of January,
2008.

 

EDISON INTERNATIONAL

/s/ Diane L. Featherstone

Diane L. Featherstone, Senior Vice President

Dated: 

   